NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        JAN 23 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 JULIO CESAR MORALES,                             No. 15-17388

                   Petitioner-Appellant,          D.C. No. 2:14-cv-01729-DJH

   v.
                                                  MEMORANDUM*
 CHARLES L. RYAN and ATTORNEY
 GENERAL OF THE STATE OF
 ARIZONA,

                   Respondents-Appellees.

                    Appeal from the United States District Court
                              for the District of Arizona
                    Diane J. Humetewa, District Judge, Presiding

                            Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Arizona state prisoner Julio Cesar Morales appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas corpus petition. We have

jurisdiction under 28 U.S.C. § 2253. We review a district court’s denial of a

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
habeas corpus petition de novo, see Stanley v. Cullen, 633 F.3d 852, 859 (9th Cir.

2011), and we affirm.

      Morales contends that his second trial counsel rendered ineffective

assistance by promising, but failing to obtain, a more favorable plea offer. The

Arizona Court of Appeals’ rejection of this claim was not contrary to, or an

unreasonable application of, Strickland v. Washington, 466 U.S. 668 (1984), nor an

unreasonable determination of the facts in light of the evidence presented in state

court. See 28 U.S.C. § 2254(d); Harrington v. Richter, 562 U.S. 86, 100-103

(2011).

      We treat Morales’s additional argument as a motion to expand the certificate

of appealability and deny the motion. See 9th Cir. R. 22-1(e); Hiivala v. Wood,

195 F.3d 1098, 1104-05 (9th Cir. 1999).

      AFFIRMED.




                                          2                                    15-17388